Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 2020/0068206) details a video coding device that parses a non-zero flag indicating whether a residual coefficient is non-zero from a bitstream, if it is, parsing absolute value information (comprising a residual coefficient comparison flag indicating whether the residual coefficient is greater than a first value) for determining an absolute value of the residual coefficient from the bitstream, and determining the absolute value of the residual coefficient based on the absolute value information. Such art also discloses, when the residual coefficient is greater than the first value, parsing a parity flag and a first adjusted remnant coefficient comparison flag indicating whether an adjusted remnant coefficient derived by bit-shifting the residual coefficient to the right by 1 is greater than a second value. U.S. Patent Publication No. 2020/0007873 discloses, when the residual coefficient is greater than the second value, parsing a second adjusted remnant coefficient comparison flag indicating whether the adjusted remnant coefficient is greater than a third value, and signaling a remainder when the second adjusted remnant coefficient is greater than the third value. However, such prior art does not disclose a system that determines whether the adjusted remnant coefficient is less than or equal to the second value and in either case (in both situations) determines that the residual coefficient is determined to be 2N or 2N+1 depending on the parity flag, where N is the second value. In other words, it fails to disclose:
…
a second adjusted remnant coefficient comparison flag indicating whether the adjusted remnant coefficient is greater than a third value is further parsed when the adjusted remnant coefficient is greater than the second value, and
one or more adjusted remnant coefficient comparison flags indicating whether the adjusted remnant coefficient is greater than one or more values are further parsed when the second adjusted remnant coefficient is greater than the third value,
wherein N is the second value, and wherein the residual coefficient is determined to be 2N or 2N+1 depending on the parity flag in either the case the adjusted remnant coefficient is less than the second value or equal to the second value.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1, 5-6, 10-11, 15-16, and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481